DETAILED ACTION
This Office Action is in response to application 16/971689 filed on 08/21/2020.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 15 recites a “content delivery system” that comprises “a first server…a second server.” A 101 rejection was considered for this claim, however, the specification recites:
[0022] A content delivery system according to one aspect of the present disclosure includes a first server that has a storage section storing a content therein, a second server that exercises content delivery control, and a client that acquires and reproduces the content delivered in accordance with the content delivery control.
 
[0331] An input/output interface 105 is further connected to the bus 104. An input section 106 configured with a keyboard, a mouse, a microphone, and the like, an output section 107 configured with a display, a speaker, and the like, a storage section 108 configured with a hard disc, a nonvolatile memory, and the like…

As such, the examiner is interpreting the “first server” of the “content delivery system” to include hardware, such as a hard disc and non-volatile memory. Therefore, a 101 rejection was not warranted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is directed towards a “content delivery control apparatus” that comprises “a generation section”, “a receiving section”, and “a control section”, all of which appear to cover software embodiments.  As such, the “content delivery control apparatus” appears to cover an embodiment made up of entirely software. Applicant’s specification does not mention exactly what the “content delivery control apparatus” entails, just that it includes the claimed “sections.” As a note, differently from claim 15, claim 1 does not positively recite any server and therefore nothing in the apparatus (as it comprises only the claimed “sections”) are interpreted as hardware. 
Claim 14 recites “a program for causing a computer of a content delivery control apparatus, the content delivery control apparatus including a generation section…a receiving section…and a control section….” As the claim is directed to a “program” the claim covers an embodiment of entirely software and is considered software per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a content delivery control apparatus comprising: a generation section that generates a metadata file…”. The claim goes on to recite “a receiving section that receives the metadata file…”. It is unclear to the examiner how a “content delivery control apparatus” generates the metadata file and then receives the file to itself. Paragraph 150 and Figure 13 recites that the “stream source server” has a metadata delivery system that connects to an external device and sends metadata to that external device. For purposes of examination, the examiner will construe this limitation to mean that the receiving section of a different device receives the metadata file.  Claims 13-15 recite similar subject matter and are rejected under the same rationale. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (US 2018/0139254) in view of Thomas et al. (US 2019/0342356).
Regarding claim 1, Oyman disclosed:
A content delivery control apparatus (Paragraph 29, web server 118) comprising: a generation section that generates a metadata file (Paragraph 29, media presentation description (MPD) metadata file) storing therein definition information necessary for (Paragraph 24, MPD including different codecs), or first access information for accessing the definition information (Paragraph 27, MPD provides information on…different versions of media content including codec types) and second access information for accessing an original segment (Paragraph 40, original format) that is original data generated from the content and that is compliant with MPEG-DASH (Dynamic Adaptive Streaming over HTTP)(Paragraph 28, DASH based streaming framework) (Paragraph 24, in DASH, a MPD file provides information (i.e., first access information) on the structure and different versions (e.g., different formats, qualities, copies, quality parameters, configurations, or attributes) of the media content representations stored in the server including different bitrates, framerates, resolutions, or codec types. Paragraph 29, web server 118 provides client with the MPD for multimedia content. The MPD is used to convey the index of each segment and the segment’s corresponding locations (i.e., second access information). Paragraph 40, modification includes transcoding of the media for delivery of a presentation of the media being streamed. Transcoding is a conversion process by which media content is converted to one encoding or another…while maintaining the original format. Figure 1, showing the client sending HTTP GET requests for segment, therefore requiring use of the location information); 
a receiving section that receives the metadata file (Paragraph 29, web server 118 provides the client with a MPD in order to convey the index of each segment and the segments corresponding locations); and 
a control section that exercises control associated with transcoding of the original segment acquired on a basis of the second access information, wherein the control (Paragraph 71, after processing the MPD, provide the server with the supported codecs and formats and request content. The server transcodes the contents in the requested formats).
While Oyman disclosed providing the supported codecs and formats in the MPD (Oyman, Paragraph 71), Oyman did not explicitly disclose the control section requests the definition information on a basis of the first access information and controls the transcoding of the original segment on a basis of the definition information received by the receiving section in response to the request in a case in 108which the first access information is stored in the metadata file.
However, in an analogous art, Thomas disclosed the control section requests the definition information on a basis of the first access information and controls the transcoding of the original segment on a basis of the definition information received by the receiving section in response to the request in a case in 108which the first access information is stored in the metadata file (Paragraph 2, metadata is provided to a client using a manifest file, which in MPEG-DASH is referred to as a media presentation description (MPD). A manifest file contains information about the availability and location of variations of the same content (i.e., different encoding types, different resolutions). Paragraph 97, the client selects one or more metadata elements of the manifest file. MPD elements such as attributes associated to codecs, resolution are selected to be requested from a manifest file server in order to generate new versions of the manifest file to send segment identifiers associated with the selected one or more metadata elements).
	One of ordinary skill in the art would have been motivated to combine the teachings of Oyman with Thomas because the references involve using MPDs to transcode content, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the requesting definition information of Thomas with the teachings of Oyman in order to have a substantial reduction in data processing and buffering (Thomas, Paragraph 23).
	Regarding claims 13-15, the claims are substantially similar to claim 1. Claim 14 recites a program (Oyman, Paragraph 19, program). Claim 15 recites a first and second server (Oyman, Figure 1, Web Server 118 and 112) and a client that acquires and reproduces the content delivered in accordance with the content delivery control (Oyman, Figure 14, step 1408, rendering the streaming media content in accordance to the modification). Therefore, the claims are rejected under the same rationale. 
	Regarding claim 2, the limitations of claim 1 have been addressed. Oyman and Thomas disclosed:
	wherein the metadata file includes an MPD (Media Presentation Description) file standardized and defined by ISO IEC 23009 (Oyman, Paragraph 24, MPD metadata file is used in DASH to provide information on the structure and different versions of media content).
	Regarding claim 3, the limitations of claim 2 have been addressed. Oyman and Thomas disclosed:
(Thomas, the manifest file comprises one or more metadata elements, e.g., Adaptation Sets).
	For motivation, please refer to claim 1. 
	Regarding claim 4, the limitations of claim 2 have been addressed. Oyman and Thomas disclosed:
	wherein the definition information and the access information are stored in a Representation of the MPD (Oyman, Paragraph 24, content representations stored in the server include different bitrates, frame rates, resolutions, codec types, and other media representation configurations).
Regarding claim 7, the limitations of claim 1 have been addressed. Oyman and Thomas disclosed:
	wherein the definition information specifies whether or not the content is transcodable (Oyman, Paragraph 40, the modification includes either a transcoding or transrating of the media. If it includes a transcoding, it is transcodable).
	Regarding claim 9, the limitations of claim 1 have been addressed. Oyman and Thomas disclosed:
	wherein a condition description based on a condition description language used to control whether or not transcoding can be performed is defined in the definition information (Oyman, Paragraph 55, based on network conditions, particular content versions, configurations, parameters, or other factors related to dynamically adapting and modifying already streaming content media for improving the QoE of the user. The PER messages indicate a throughput, QoS, and a transcoding parameter that enables a transcoding operation).
	Regarding claim 10, the limitations of claim 1 have been addressed. Oyman and Thomas disclosed:
	wherein an information structure used to report contents of110 actually applied transcoding processing is defined in the definition information (Thomas, Paragraph 147, an information patch reports the availability of a new metadata element in the manifest file. It includes information such as segment identifiers (URLs) that enables the client to request the variant of the video it is rendering).
	For motivation, please refer to claim 1.
	Regarding claim 11, the limitations of claim 1 have been addressed. Oyman and Thomas disclosed:
	wherein the content is transcoded on a basis of environment information associated with a client that acquires and reproduces the content, the environment information being acquired from the client (Oyman, Paragraph 55, based on network conditions (i.e., environment information), particular content versions, configurations, parameters, or other factors related to dynamically adapting and modifying already streaming content media for improving the QoE of the user).
	Regarding claim 12, the limitations of claim 11 have been addressed. Oyman and Thomas disclosed:
	wherein transcoding for performing upscaling to contain a viewport is controlled in response to a notification of the viewport from the client (Oyman, Paragraph 26, DASH allows for fast adaptation to changing network and wireless link conditions, user preferences and device capabilities such as display resolution (i.e., viewport). Paragraph 31, rendering streaming content in a display of the DASH client. Paragraph 43, delivering the media content to the DASH client based on a set of parameters, such as resolution). 	

Claims 5, 6, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (US 2018/0139254) in view of Thomas et al. (US 2019/0342356) and Oyman (US 2016/0358799), hereinafter Oyman ‘799.
Regarding claim 5, the limitations of claim 2 have been addressed. Oyman and Thomas did not explicitly disclose:
	wherein the definition information and the access information are stored in a SubRepresentation of the MPD.
	However, in an analogous art, Oyman ‘799 disclosed wherein the definition information and the access information are stored in a SubRepresentation of the MPD (Paragraph 77, the elements in the AdaptationSet, Representation, and SubRepresentation have assigned attributes and elements such as a CVO indication attribute (i.e., definition information). Each element or attribute has a name (i.e., access information), use, and description. Paragraph 86, delivering the MPD to the client with CVO indication attribute provided in the AdaptationSet, Representation, or SubRepresentation).
	One of ordinary skill in the art would have been motivated to combine the teachings of Oyman and Thomas with Oyman ‘799 because the references involve using MPDs to transcode content, and as such, are within the same environment.  
(Oyman ‘799, Paragraph 23).
	Regarding claim 6, the limitations of claim 1 have been addressed. Oyman and Thomas did not explicitly disclose:
	wherein the definition information and the access information are stored as an independent file. 
	However, in an analogous art, Oyman ‘799 disclosed wherein the definition information and the access information are stored as an independent file (Paragraph 103, the CVO data is captured and stored in a 3GPP file).
	One of ordinary skill in the art would have been motivated to combine the teachings of Oyman and Thomas with Oyman ‘799 because the references involve using MPDs to transcode content, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the definition and access information stored in an independent file of Oyman ‘799 with the teachings of Oyman and Thomas in order deliver an optimized experience (Oyman ‘799, Paragraph 23).
	Regarding claim 8, the limitations of claim 1 have been addressed. Oyman and Thomas did not explicitly disclose:
	wherein an upscaling scheme including partial image correction processing is defined in the definition information.
(Paragraph 56, using the CVO information to correct the video (i.e., partial image correction) to avoid misalignment problems prior to sending. Paragraph 86, CVO indication can indicate a 2-bit granularity or a 6-bit granularity (i.e., upscaling)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Oyman and Thomas with Oyman ‘799 because the references involve using MPDs to transcode content, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the partial image correction of Oyman ‘799 with the teachings of Oyman and Thomas in order deliver an optimized experience (Oyman ‘799, Paragraph 23).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443